 


110 HR 401 RH: National Capital Transportation Amendments Act of 2007
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 83
110th CONGRESS 1st Session 
H. R. 401
[Report No. 110–141] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Tom Davis of Virginia (for himself, Mr. Hoyer, Mr. Wolf, Ms. Norton, Mr. Van Hollen, Mr. Moran of Virginia, Mr. Wynn, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
 
May 9, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 11, 2007

A BILL 
To amend the National Capital Transportation Act of 1969 to authorize additional Federal contributions for maintaining and improving the transit system of the Washington Metropolitan Area Transit Authority, and for other purposes. 
 

1.Short title; findings
(a)Short TitleThis Act may be cited as the National Capital Transportation Amendments Act of 2007.
(b)FindingsCongress finds as follows:
(1)Metro, the public transit system of the Washington metropolitan area, is essential for the continued and effective performance of the functions of the Federal Government, and for the orderly movement of people during major events and times of regional or national emergency.
(2)On 3 occasions, Congress has authorized appropriations for the construction and capital improvement needs of the Metrorail system.
(3)Additional funding is required to protect these previous Federal investments and ensure the continued functionality and viability of the original 103-mile Metrorail system.
2.Federal contribution for capital projects for Washington metropolitan area Transit SystemThe National Capital Transportation Act of 1969 (sec. 9–1111.01 et seq., D.C. Official Code) is amended by adding at the end the following new section:

18.Authorization of additional Federal contribution for capital and preventive maintenance projects
(a)AuthorizationSubject to the succeeding provisions of this section, the Secretary of Transportation is authorized to make grants to the Transit Authority, in addition to the contributions authorized under sections 3, 14, and 17, for the purpose of financing in part the capital and preventive maintenance projects included in the Capital Improvement Program approved by the Board of Directors of the Transit Authority.
(b)Use of fundsThe Federal grants made pursuant to the authorization under this section shall be subject to the following limitations and conditions:
(1)The work for which such Federal grants are authorized shall be subject to the provisions of the Compact (consistent with the amendments to the Compact described in subsection (d)).
(2)Each such Federal grant shall be for 50 percent of the net project cost of the project involved, and shall be provided in cash from sources other than Federal funds or revenues from the operation of public mass transportation systems. Consistent with the terms of the amendment to the Compact described in subsection (d)(1), any funds so provided shall be solely from undistributed cash surpluses, replacement or depreciation funds or reserves available in cash, or new capital.
(3)Such Federal grants may be used only for the maintenance and upkeep of the systems of the Transit Authority as of the date of the enactment of the National Capital Transportation Amendments Act of 2007 and may not be used to increase the mileage of the rail system.
(c)Applicability of Requirements For Mass Transportation Capital Projects Receiving Funds Under Federal Transportation LawExcept as specifically provided in this section, the use of any amounts appropriated pursuant to the authorization under this section shall be subject to the requirements applicable to capital projects for which funds are provided under chapter 53 of title 49, United States Code, except to the extent that the Secretary of Transportation determines that the requirements are inconsistent with the purposes of this section.
(d)Amendments to CompactNo amounts may be provided to the Transit Authority pursuant to the authorization under this section until the Transit Authority notifies the Secretary of Transportation that each of the following amendments to the Compact (and any further amendments which may be required to implement such amendments) have taken effect:
(1)
(A)An amendment requiring that all payments by the local signatory governments for the Transit Authority for the purpose of matching any Federal funds appropriated in any given year authorized under subsection (a) for the cost of operating and maintaining the adopted regional system are made from amounts derived from dedicated funding sources.
(B)For purposes of this paragraph, the term dedicated funding source means any source of funding which is earmarked or required under State or local law to be used to match Federal appropriations authorized under this Act for payments to the Transit Authority.
(2)An amendment establishing the Office of the Inspector General of the Transit Authority in accordance with section 3 of the National Capital Transportation Amendments Act of 2007.
(3)An amendment expanding the Board of Directors of the Transit Authority to include 4 additional Directors appointed by the Administrator of General Services, of whom 2 shall be nonvoting and 2 shall be voting, and requiring one of the voting members so appointed to be a regular passenger and customer of the bus or rail service of the Transit Authority.
(e)Access to Wireless Services in Metrorail System
(1)Requiring Transit Authority to provide access to serviceNo amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority ensures that customers of the rail service of the Transit Authority have access within the rail system to services provided by any licensed wireless provider that notifies the Transit Authority (in accordance with such procedures as the Transit Authority may adopt) of its intent to offer service to the public, in accordance with the following timetable:
(A)Not later than 1 year after the date of the enactment of the National Capital Transportation Amendments Act of 2007, in the 20 underground rail station platforms with the highest volume of passenger traffic.
(B)Not later than 4 years after such date, throughout the rail system.
(2)Access of wireless providers to system for upgrades and maintenanceNo amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority ensures that each licensed wireless provider who provides service to the public within the rail system pursuant to paragraph (1) has access to the system on an ongoing basis (subject to such restrictions as the Transit Authority may impose to ensure that such access will not unduly impact rail operations or threaten the safety of customers or employees of the rail system) to carry out emergency repairs, routine maintenance, and upgrades to the service.
(3)Permitting reasonable and customary chargesNothing in this subsection may be construed to prohibit the Transit Authority from requiring a licensed wireless provider to pay reasonable and customary charges for access granted under this subsection.
(4)ReportsNot later than 1 year after the date of the enactment of the National Capital Transportation Amendments Act of 2007, and each of the 3 years thereafter, the Transit Authority shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection.
(5)DefinitionIn this subsection, the term licensed wireless provider means any provider of wireless services who is operating pursuant to a Federal license to offer such services to the public for profit. 
(f)Cap on Overtime Pay
(1)In generalNo amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority certifies to the Secretary of Transportation that the amount of overtime compensation paid to any employee of the Transit Authority with respect to any pay period does not exceed 1/3 of the employee’s rate of basic pay for such period.
(2)Effective dateParagraph (1) shall apply with respect to pay periods beginning on or after the date of the enactment of the National Capital Transportation Amendments Act of 2007.
(g)Exclusion of Overtime Pay in Calculation of Annual Salary Used for Determining Amount of Retirement Annuity
(1)In generalTo the extent consistent with collective bargaining agreements, no amounts may be provided to the Transit Authority pursuant to the authorization under this section unless the Transit Authority certifies to the Secretary of Transportation that, in determining the amount of any annuity paid to an individual who is separated from employment with the Transit Authority which is based in whole or in part on the compensation paid to the individual during any year, there shall be excluded from the determination of the compensation paid to the individual during the year any amounts paid as overtime compensation.
(2)Effective dateParagraph (1) shall apply with respect to compensation paid to an individual during years beginning after the date of the enactment of the National Capital Transportation Amendments Act of 2007.
(h)AmountThere are authorized to be appropriated to the Secretary of Transportation for grants under this section an aggregate amount not to exceed $1,500,000,000 to be available in increments over 10 fiscal years beginning in fiscal year 2009, or until expended.
(i)AvailabilityAmounts appropriated pursuant to the authorization under this section shall remain available until expended..
3.Washington Metropolitan Area Transit Authority Inspector General
(a)Establishment of Office
(1)In generalThe Washington Metropolitan Area Transit Authority (hereafter referred to as the Transit Authority) shall establish in the Transit Authority the Office of the Inspector General (hereafter in this section referred to as the Office), headed by the Inspector General of the Transit Authority (hereafter in this section referred to as the Inspector General).
(2)DefinitionIn paragraph (1), the Washington Metropolitan Area Transit Authority means the Authority established under Article III of the Washington Metropolitan Area Transit Authority Compact (Public Law 89–774).
(b)Inspector General
(1)AppointmentThe Inspector General shall be appointed by the vote of a majority of the Board of Directors of the Transit Authority, and shall be appointed without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations, as well as familiarity or experience with the operation of transit systems.
(2)Term of serviceThe Inspector General shall serve for a term of 5 years, and an individual serving as Inspector General may be reappointed for not more than 2 additional terms.
(3)RemovalThe Inspector General may be removed from office prior to the expiration of his term only by the unanimous vote of all of the members of the Board of Directors of the Transit Authority, and the Board shall communicate the reasons for any such removal to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the chair of the Committee on Government Reform of the House of Representatives, and the chair of the Committee on Homeland Security and Governmental Affairs of the Senate.
(c)Duties
(1)Applicability of duties of inspector general of executive branch establishmentThe Inspector General shall carry out the same duties and responsibilities with respect to the Transit Authority as an Inspector General of an establishment carries out with respect to an establishment under section 4 of the Inspector General Act of 1978 (5 U.S.C. App. 4), under the same terms and conditions which apply under such section.
(2)Conducting annual audit of financial statementsThe Inspector General shall be responsible for conducting the annual audit of the financial accounts of the Transit Authority, either directly or by contract with an independent external auditor selected by the Inspector General.
(3)Reports
(A)Semiannual reports to transit authorityThe Inspector General shall prepare and submit semiannual reports summarizing the activities of the Office in the same manner, and in accordance with the same deadlines, terms, and conditions, as an Inspector General of an establishment under section 5 of the Inspector General Act of 1978 (5 U.S.C. App. 5). For purposes of applying section 5 of such Act to the Inspector General, the Board of Directors of the Transit Authority shall be considered the head of the establishment, except that the Inspector General shall transmit to the General Manager of the Transit Authority a copy of any report submitted to the Board pursuant to this paragraph.
(B)Annual reports to local signatory governments and congressNot later than January 15 of each year, the Inspector General shall prepare and submit a report summarizing the activities of the Office during the previous year, and shall submit such reports to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the chair of the Committee on Government Reform of the House of Representatives, and the chair of the Committee on Homeland Security and Governmental Affairs of the Senate.
(4)Investigations of complaints of employees and members
(A)AuthorityThe Inspector General may receive and investigate complaints or information from an employee or member of the Transit Authority concerning the possible existence of an activity constituting a violation of law, rules, or regulations, or mismanagement, gross waste of funds, abuse of authority, or a substantial and specific danger to the public health and safety.
(B)NondisclosureThe Inspector General shall not, after receipt of a complaint or information from an employee or member, disclose the identity of the employee or member without the consent of the employee or member, unless the Inspector General determines such disclosure is unavoidable during the course of the investigation.
(C)Prohibiting retaliationAn employee or member of the Transit Authority who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or threaten to take any action against any employee or member as a reprisal for making a complaint or disclosing information to the Inspector General, unless the complaint was made or the information disclosed with the knowledge that it was false or with willful disregard for its truth or falsity.
(5)Independence in carrying out dutiesNeither the Board of Directors of the Transit Authority, the General Manager of the Transit Authority, nor any other member or employee of the Transit Authority may prevent or prohibit the Inspector General from carrying out any of the duties or responsibilities assigned to the Inspector General under this section.
(d)Powers
(1)In generalThe Inspector General may exercise the same authorities with respect to the Transit Authority as an Inspector General of an establishment may exercise with respect to an establishment under section 6(a) of the Inspector General Act of 1978 (5 U.S.C. App. 6(a)), other than paragraphs (7), (8), and (9) of such section.
(2)Staff
(A)Assistant inspector generals and other staffThe Inspector General shall appoint and fix the pay of—
(i)an Assistant Inspector General for Audits, who shall be responsible for coordinating the activities of the Inspector General relating to audits;
(ii)an Assistant Inspector General for Investigations, who shall be responsible for coordinating the activities of the Inspector General relating to investigations; and
(iii)such other personnel as the Inspector General considers appropriate.
(B)Independence in appointing staffNo individual may carry out any of the duties or responsibilities of the Office unless the individual is appointed by the Inspector General, or provides services procured by the Inspector General, pursuant to this paragraph. Nothing in this subparagraph may be construed to prohibit the Inspector General from entering into a contract or other arrangement for the provision of services under this section.
(C)Applicability of transit system personnel rulesNone of the regulations governing the appointment and pay of employees of the Transit System shall apply with respect to the appointment and compensation of the personnel of the Office, except to the extent agreed to by the Inspector General. Nothing in the previous sentence may be construed to affect subparagraphs (A) through (B).
(3)Equipment and suppliesThe General Manager of the Transit Authority shall provide the Office with appropriate and adequate office space, together with such equipment, supplies, and communications facilities and services as may be necessary for the operation of the Office, and shall provide necessary maintenance services for such office space and the equipment and facilities located therein.
(e)Transfer of FunctionsTo the extent that any office or entity in the Transit Authority prior to the appointment of the first Inspector General under this section carried out any of the duties and responsibilities assigned to the Inspector General under this section, the functions of such office or entity shall be transferred to the Office upon the appointment of the first Inspector General under this section.
4.Study and report by Comptroller General
(a)StudyThe Comptroller General shall conduct a study on the use of the funds provided under section 18 of the National Capital Transportation Act of 1969 (as added by this Act).
(b)ReportNot later than 3 years after the date of the enactment of this Act, the Comptroller General shall submit a report to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the study conducted under subsection (a).
 

May 9, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
